Citation Nr: 0103558	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-06 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Michael A. Gabel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  He died in September 1997.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A Travel Board hearing was conducted by 
the undersigned Board Member in September 1999.  Due to the 
complexity of the matter, the Board requested an independent 
medical expert opinion which was received in September 2000.  
The independent medical expert opinion report was forwarded 
to the appellant's attorney on September 25, 2000.  The case 
is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997.  The Certificate 
of Death notes that the immediate cause of death was a 
cerebrovascular accident due to arthrosclerosis, with 
pneumonia as another significant condition.

2.  At the time of the veteran's death, service connection 
was in effect for muscular atrophy of the left lower 
extremity, evaluated as 60 percent disabling, and residuals 
of meningitis involving the left (minor) upper extremity, 
evaluated as 20 percent disabling.

3.  Although the veteran had acute, cerebrospinal meningitis 
during service, the more probative medical evidence of record 
demonstrates no nexus between the veteran's cause of death 
and his military service or service-connected disabilities.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107); 38 C.F.R. §§ 3.303, 
3.309(a)(c), 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has indicated that the veteran's service-
connected disabilities contributed to his cause of death.  
She believes that the paralysis and withered left leg 
adversely affected the veteran's circulatory system and 
contributed to his fatal cerebrovascular accident.

I.  Factual Background

The veteran's service medical records show that he had acute, 
severe, cerebrospinal (epidemic) meningitis in January 1944.  
He was hospitalized from January 7 until February 4, 1944.  
The nurse's notes throughout his period of hospitalization do 
not show that he was ever in a coma.  On discharge, it was 
noted that there were no complications.  The service medical 
records are negative for any other cerebrovascular disorder.  
The December 1945 separation examination report also notes 
that he had an appendectomy in 1944.  It was noted that the 
veteran's cardiovascular system was normal.  His blood 
pressure was 120/84.  A chest x-ray was negative.  In 
addition, no musculoskeletal defects were noted.

In July 1952, the veteran was hospitalized for muscular 
atrophy of the muscles of the left leg and thigh.  VA 
physicians believed that the atrophy was a residual of the 
old meningitis.  In rating decision of October 1952, service 
connection was granted for muscular atrophy of the left leg 
and thigh.  

In October 1993, the veteran had a cerebrovascular accident.  
His left side was affected.  

A VA examination later in October 1993 noted that the veteran 
had suffered a stroke about two weeks earlier.  It was 
reported that the veteran admitted to having hypertension 
that was first discovered in 1971.  The examiner noted that 
the veteran had some findings which could probably be 
attributed to the old spinal meningitis that was reflected in 
atrophy of the dorsal interosseous muscles of the left upper 
extremity, although the main problems at that time were 
confined to the recent stroke, not related to the former 
spinal meningitis.  In rating decision of July 1994, service 
connection was granted for residuals of meningitis involving 
the left (minor) upper extremity.  

Private clinical records from Dr. K. A., dated from March 
1997 to August 1997, show heart problems.  An 
electrocardiogram in August 1997 was abnormal.  A Medical 
Treatment Plan dated September 9, 1997, from Dr. K. A., notes 
the following diagnoses:  autonomic dysfunction, frequent 
syncope, CVA, hypertension, Parkinson's, and meningitis 
related encephalopathy/dementia.

Private medical records show that the veteran was in the 
hospital from September 9, 1997, until his death on September 
[redacted], 1997.  The diagnoses were urosepsis, dehydration, 
abdominal mass consistent with bilateral renal cyst, 
hemoptysis, renal insufficiency, bilateral pneumonia, and 
autonomic dysfunction.  It was noted that he also had a 
history of parkinsonism and cerebrovascular accident.

The Certificate of Death shows that the veteran died on 
September [redacted], 1997, at the age of 78.  The cause of death 
was noted as a cerebrovascular accident, with a one day interval 
between onset and death, due to arthrosclerosis, with a 10 
year interval between onset and death.  Pneumonia was noted 
as another significant condition contributing to death.  No 
autopsy was performed.

In a statement dated in October 1997, Dr. K. A. noted that 
the veteran had had spinal meningitis during service, and 
since then, had developing encephalopathy leading to 
dementia, automatic dysfunction and Parkinson's Syndrome.  He 
noted his opinion that meningitis was a significant condition 
contributing to the veteran's death.  In another statement 
dated in July 1998, Dr. K. A. noted that he had known the 
veteran for two and one-half years prior to his demise.  
According to him, the veteran's meningitis during service 
"led and contributed to the disease process and ultimate 
death."

A Travel Board hearing was held before the undersigned Board 
Member in September 1999.  The appellant testified that the 
veteran had received medical treatment from the VA and Dr. K. 
A.  She indicated that the private medical records from Dr. 
K. A. and the private hospital in which the veteran died had 
been submitted to the RO.  It was indicated that the claim 
should be granted based upon the medical statements from Dr. 
K. A. that the veteran's meningitis in service contributed to 
his death.

Upon request from the Board, the veteran's claims file was 
sent to Dr. R. W. for an independent medical expert opinion.  
In a statement dated in September 2000, he noted that the 
veteran had had meningitis in 1943 with residual left-sided 
lower extremity weakness.  He further noted that the veteran 
later developed hypertension which had been poorly controlled 
at times.  He noted that the veteran had had a 
cerebrovascular event in 1993 which was most likely related 
to atherosclerosis or arteriosclerosis in the blood vessels 
feeding the brain.  According to Dr. R. W., "[t]here is no 
significant relationship between atherosclerosis and 
meningitis (see Clinical Neurology &Neurosurgery. 79(1): 46-
56, 1976) and I do not believe that the cerebrovascular 
accidents were related to prior meningitis.  Multiple brain 
infarctions are seen with increased frequency as a result of 
hypertension, particularly hypertension that is not well 
controlled."  He further noted that the cause of death was 
more likely sepsis and not a cerebrovascular accident.  In 
addition, Dr. R. W. noted that "[i]t is possible, however 
that the autonomic neuropathy was related to the prior 
meningitis and autonomic neuropathy would be a significant 
factor in promoting urosepsis.  Unfortunately, the record 
does not indicate any autonomic neuropathy prior to age 70.  
Therefore, any connection to meningitis is very unlikely."  
According to Dr. R. W., "[t]he long duration between the 
meningitis and the neurological dysfunction suggest that 
poorly controlled hypertension with multiple cerebral 
infarctions or spontaneously occurring Parkinson's disease 
might be a better explanation."  Further, Dr. R. W. noted 
that he believed that the veteran "died from sepsis that was 
brought about by dementia due to cerebrovascular disease, 
possible autonomic neuropathy, possible Parkinson's disease, 
and prostate hypertrophy.  These predisposing factors were 
not likely related to meningitis that occurred in 1943."

II.  Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107(b)); 38 C.F.R. §§ 3.102, 4.3 
(2000).

In the present case, there is conflicting medical evidence as 
to whether the meningitis which the veteran had in service, 
or the service-connected residuals of the meningitis, caused 
or contributed to the cause of the veteran's death.  There is 
also conflicting medical evidence as to whether the cause of 
death of the veteran was due to a cerebrovascular accident or 
sepsis.  The Certificate of Death, signed by Dr. K. A., notes 
the immediate cause of death to have been cerebrovascular 
accident due to arthrosclerosis, with pneumonia as another 
significant condition.  However, Dr. R. W. believed that the 
cause of death more likely was sepsis.  According to Dr. K. 
A., the veteran's episode of meningitis while in service was 
a significant condition contributing to the veteran's death.  
However, Dr. R. W. provided his medical opinion that the long 
duration between the meningitis and the neurological 
dysfunction suggested that the veteran's poorly controlled 
hypertension with multiple cerebral infarctions or 
spontaneously occurring Parkinson's disease more likely 
caused the encephalopathy.  According to Dr. R. W., the 
veteran died from sepsis bought about by dementia due to 
cerebrovascular disease, possible autonomic neuropathy, 
possible Parkinson's disease, and prostate hypertrophy; 
predisposing factors which were not likely related to the 
veteran's episode of meningitis in service.

The Board has reviewed all the evidence of record and finds 
that the opinion from Dr. R. W. is more probative than that 
from Dr. K. A.  In particular, Dr. R. W. reviewed all the 
veteran's records in his claims file and considered the 
evidence and statements from Dr. K. A.  There is no 
indication in the reports from Dr. K. A. that he had reviewed 
the veteran's claims file.  Although Dr. K. A., had treated 
the veteran for several months before the veteran died, and 
treated him during his final hospitalization, the evidence of 
record does not support his opinion that the veteran's 
encephalopathy was related to his episode of meningitis in 
service.  The veteran contracted meningitis in 1944.  The 
evidence of record shows that the initial diagnosis of 
encephalopathy was in 1997, about 53 years after he had 
meningitis.  There is no medical support for Dr. K. A.'s 
opinion that these two conditions were related.  Dr. K. A. 
provided no support for his conclusion that the veteran's 
encephalopathy and cause of death were related to his 
meningitis during service.  There is no clinical evidence of 
record from 1944 to 1997 to show a relationship between the 
veteran's meningitis and the later developed encephalopathy 
and cerebrovascular accidents.

The Board notes that the appellant's own assertions are 
outweighed by the medical evidence against her claim because 
she is not medically competent to provide an opinion of 
sufficient probative value that would outweigh the clinical 
medical evidence against her claim.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service or any 
service-connected disabilities.  Accordingly, the claim for 
service connection for the veteran's cause of death must be 
denied.


ORDER

Service connection for the veteran's cause of death is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

